Citation Nr: 1804209	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Navy from May 1966 to August 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This case has a somewhat complicated procedural history.  In December 2015 the Board denied the Veteran's claim for entitlement to service connection for PTSD, but found that the Veteran had an acquired psychiatric disorder other than PTSD, to include depressive disorder.  That issue was remanded for further development.  The Veteran appealed the denial of entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in June 2017 the Court remanded this issue to the Board.  In the interim, in April 2017, the Board granted the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder.  The Agency of Original Jurisdiction (AOJ) has since assigned a 30 percent disability rating for that claim.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has PTSD as a result of events he experienced while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, service connection has already been awarded for an acquired psychiatric disorder to include depressive disorder.  The fact that the Veteran has mental health issues because of his military service is not in dispute.  What is in dispute is whether those issues include PTSD.  In this regard, there are competing medical opinions.  

Most recently, after examination in September 2017, a VA psychologist diagnosed the Veteran with PTSD and opined that such was the result of stressors from serving in the Navy SeaBees in 1968 in Vietnam.  Service records verify that the Veteran served in Vietnam in a Construction Battalion, or C.B., members of which are generally called "SeaBees."  The VA examiner verified that the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.   See 38 C.F.R. § 3.304(f)(3).  

The Board finds the September 2017 opinion to be probative in that it was offered by a psychologist after evaluation of the Veteran and with consideration of the relevant history.  None of the opinions coming to the conclusion that the Veteran does not have PTSD as a result of his service are so convincing and probative as to outweigh the September 2017 opinion.  As such, the evidence is at least in equipoise as to whether the Veteran has PTSD as a result of his military service.  Given the above, entitlement to service connection for PTSD is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for PTSD is granted.  




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


